DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment and RCE filed 10/9/2020 are acknowledged. Claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33 are pending. Claims 1-3, 7-8, 11-13, 17-19, 21-23, and 27-28 are cancelled. Claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33 are considered on the merits below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/2020 has been entered.

Response to Amendment
Applicant's amendments, filed 10/9/2020, with respect to one of the 112b rejections has been fully satisfied and withdrawn.
In response to the applicant's amendments, the grounds of the art rejection for claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33 are overcome compared to the previous action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 14, and 24, the limitation "the native coagulation cascade of blood" has a lack of antecedent basis. For examination purposes the examiner interprets that the limitation is “a native coagulation cascade of blood”.
Regarding claim 20, the limitation "said living cells" has a lack of antecedent basis. For examination purposes the examiner interprets that the limitation is "said endothelial cells are living cells and said living cells form a lumen".
Dependent claims follow the same reasoning.

Response to Arguments
Applicant’s arguments, see page 8, filed 10/9/2020, with respect to the amended independent claims 4, 14, and 24 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 
References Appleyard et al. (US 2015/0114093 Al, provided on IDS on 6/18/2019) in view of Wong et al. (US 2014/0142370 Al, provided on IDS on 06/06/2018) and Chung et al. (US 2011/0244595 Al) describe most of the limitations of independent claims 4, 14, and 24, however fail to teach or suggest “output additive channel reservoir comprising one or more reagents that inactivate the native coagulation cascade of blood”.
Although Chung describes one or more reagents capable of re-activating the coagulation cascade of blood (table 1), Chung fails to describe placement of anticoagulant to the output additive channel reservoir.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 4-6, 9-10, 14-16, 20, 24-26 and 29-33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831.  The examiner can normally be reached on M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY R. BERKELEY/
Examiner
Art Unit 1797



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797